EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
In claim 4, line 3, the recitation “compressiobn” is changed to –compression--.
In claim 5, line 3, the recitation “two butterfly disc flank” is changed to –two butterfly disk flanks--.
In claim 9, line 41, the comma (“,”) after the recitation “joint edges” is deleted.
In claim 9, lines 56-58, the recitation “, the above parts being tightly pressed against each other to form a continuous and smooth sealing surface” is deleted, to prevent redundancy, because the claim limitations preceding this recitation has been amended to clarify which parts form the continuous and smooth sealing surface(s).
In claim 9, line 63, the recitation “of of” is changed to –[[of]] of--.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on September 4, 2018. It is noted, however, that applicant has not filed a certified copy of the TW107131009 application as required by 37 CFR 1.55.
Applicant’s submission of petition to expunge the certified priority document TW107131009 from the image file wrapper of U.S. Patent Application 16/423,165 has been received and reviewed by the Office of Petitions; however, Applicant is not authorized to expunge documents from an application as a third party.  Applicant is advised to file the appropriate priority papers under the current application, and/or coordinate with the Applicant in U.S. Patent Application 16/423165 to make necessary corrections in U.S. Patent Application 16/423165.

Specification
Applicant’s abstract amendments, filed October 21, 2020, are acknowledged and are sufficient to overcome the prior objection(s).

Reasons for Allowance
Claims 1-12 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, 11 and 12, the closest prior art fails to disclose or render obvious the fluoroplastic butterfly valve structure wherein said butterfly disc has a 
Regarding claims 9 and 10, the closest prior art the closest prior art fails to disclose or render obvious the fluoroplastic butterfly valve structure wherein reinforcement portions are respectively formed on an outer diametral side of said horizontal sealing planes and located on two sides of said shaft hole along said tubular portion, a width of each reinforcement portion exceeding two times a thickness of an inner metallic butterfly disc of said butterfly disc to thereby allow said thicknesses of a respective horizontal sealing plane and said tubular portion to be smoothly varied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753